In re S.M.T.; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court, Div. D, No. 538-255; to the Court of Appeal, Fifth Circuit, No. 00-CA-309.
Writ granted in part; otherwise denied. The judgment of the Court of Appeal is amended to read as follows: “Accordingly, the judgment of the trial court is reversed and set aside and judgment is now rendered in favor of Jason E. Thomas disavowing his paternity of Sascha M. Thomas, but for the sole purpose of determining the proper payor of child support. La.R.S. 9:305.”
JOHNSON, J., would grant and docket.